 K-MART CORPORATIONK-Marl Corporation (formerly S. S. Kresge Company)and Ronda Miller, and Truck Drivers and HelpersLocal Union No. 696. Cases 17-CA-7060 and 17-CA 7121August 22, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn April 18, 1977, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding finding that Respondent had en-gaged in and was engaging in certain unfair laborpractices in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, by, interalia, discriminatorily discharging employee RondaMiller and ordering Respondent to take certain affir-mative action to remedy such unfair labor practices.Subsequently, on June 27, 1977, Respondent filed apetition for review of the Board's Decision and Orderin the United States Court of Appeals for the NinthCircuit and the Board then cross-applied for enforce-ment of its Order. Thereafter, on October 6, 1977,Respondent moved the court for leave to present ad-ditional evidence that the discriminatee herein suf-fered a permanent disability which rendered compli-ance with the Board's Order of reinstatementimpossible. On October 13, 1977, the Board filed anopposition to this motion. Thereafter, on May II,1978, the court granted Respondent's motion and re-manded the case to the Board for the taking of addi-tional evidence on the discriminatee's disability. OnJune 15. 1978, the Board advised the parties that itaccepted the court's remand. Subsequently, on Au-gust 2, 1978, the Board issued an Order reopening therecord and remanding the case for a hearing beforean administrative law judge for the purpose of takingevidence in accordance with the court's remand. Inaddition, the Board's Order directed that upon theconclusion of the hearing the administrative lawjudge should prepare a Supplemental Decision.On March 30, 1979, Administrative Law JudgeDonald R. Holley issued the attached SupplementalDecision in which he concluded that the discrimi-natee, Ronda Miller, is presently physically able toperform her former job of stock picker at Responent'sdistribution center, and therefore that Respondentshould be required to offer Miller reinstatement tothat job. The Administrative Law Judge furtherfound, however, that Miller was incapable of workingi229 NLRB 10.at the job in question from the date of her discharge.February 23, 1976. until late March 1977. when shesuccessfully performed an even more physically de-manding job. He therefore recommended that theBoard reaffirm its Order of April 18, 1977, requiringreinstatement, but that the remedy therein be modi-fied to provide that Miller be made whole only for theperiod beginning in late March 1977 until the dateRespondent offers to reinstate her. Thereafter, onApril 20, 1979, the Charging Parties filed exceptionsto the Administrative Law Judge's determination re-garding the appropriate backpay period, and on May2, 1979, Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as'amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record as a whole,the decision of the United States Court of Appeals forthe Ninth Circuit remanding the proceeding, and theattached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings, and conclusions of the Administrative awJudge and to reaffirm its original Order except asmodified below.We are in agreement with the Administrative LawJudge's conclusion, stated above, that Miller is pres-ently physically fit to perform her previous job as astock picker. We do not, however, agree with the Ad-ministrative Law Judge's determination regarding theappropriate backpay period.There is no dispute that Miller sustained an injuryon her job on February 20, 1976, shortly before herdischarge. This injury resulted in Respondent's mak-ing voluntary workmen's compensation payments toMiller until August 17, 1976, at which time Respon-dent informed Miller by letter that "[w]e understandthat you are physically able to work, therefore, we areterminating your workmen's compensation benefits."Miller then filed a claim for compensation which re-sulted in hearings. Subsequently, the hearing exam-iner issued his award wherein he ruled in favor ofRespondent and found that Miller was able to workas of September 13, 1976. Neither Miller nor Respon-dent appealed this decision.Notwithstanding these facts, in his SupplementalDecision the Administrative Law Judge recommend-ed that backpay be tolled from the date of dischargeto March 1977, based on Miller's own assertions todoctors treating her for her back problems of her in-ability to work at her former job and her testimony tothe same effect at the two workmen's compensationhearings. In reaching the conclusion that the appro-priate starting date would be March 1977, the Ad-ministrative Law Judge relied on the fact that at that244 NLRB No. 76547 L)E(ISIONS OF NATIONAL. LABOR RELATIONS BOARDtime Miller secured a comparable job, thus conclu-sively demonstrating her ability to do the work inquestion.We do not agree with the Administrative LawJudge's recommendation on the issue of Respondent'sbackpay liability. Contrary to the AdministrativeLaw Judge we find that Miller's own testimony atboth hearings is apparently somewhat inconsistent asto when she felt fit. We find it critical, however, thatRespondent, having produced medical evidence atthe compensation hearings to establish Miller's fit-ness, produced at the hearing in this case medical evi-dence to establish fitness. In our view. Respondentshould not be able to argue that Miller is fit or unfitdepending on which forum it is in. Further, Respon-dent successfully argued for the ruling in the compen-sation hearing which established that as of September13, 1976, Miller was no longer disabled and couldwork. Thus, we would hold Respondent to that dateand find that its backpay obligation commenced onSeptember 13, 1976.Accordingly, on the basis of the discussion aboveand the entire record in the case, we reaffirm the find-ings, conclusions, and Order provided in the Board'soriginal Decision, with the modification that we nowprovide that Miller be made whole from September13, 1976, until the date Respondent offers to reinstateher.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, K-Mart Corporation,Lawrence. Kansas, its officers, agents, successors, andassigns, shall take the action set forth in the originalDecision and Order of April 18, 1977, as modifiedherein:1. Substitute the following for paragraph 2(a):"(a) Offer to Ronda Miller immediate and full re-instatement to her former position or. if such positionno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or any otherrights or privileges previously enjoyed, and make herwhole from September 13, 1976, until the date Re-spondent offers to reinstate her for any loss of pay orother benefits suffered by reason of the discriminationagainst her in the manner described in the Board'soriginal Decision and Order in the section entitled'The Remedy.'"2. Substitute the attached notice for that notice or-dered to be posted in our original Decision and Or-der.APPENDIXNo ll(c}- To EMPIOYEESPosTE1) BY ORI)ER 01 1T1ENA ()ONAI. LABOR RILA II()NS BOARI)An Agency of the United States GovernmentWi wInL. NOT discharge or otherwise discrimi-nate against employees in regard to hire or ten-ure of employment, or any term or condition ofemployment because of their union or protectedconcerted activities.Wl Wil.1l NOI create the impression of surveil-lance of our employees' union activities.WI WILL NO! threaten employees with dis-charge or other reprisals, or issue warning no-tices because of their union activities or pro-tected concerted activities.Wi: WIl.L NOi in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed in Section 7 of theAct except to the extent that such rights may beaffected by lawful agreements in accordancewith Section 8(a(3) of the Act.WE wiliE offer to Ronda Miller immediate andfull reinstatement to her former position or ifsuch position no longer exists, to a substantiallyequivalent position. without prejudice to her se-niority or any other rights or privileges previ-ously enjoyed. and w W Il.l make her wholefrom September 13. 1976, until the date we offerto reinstate her for any loss of pay or other bene-fits suffered by reason of the discriminationagainst her.Wi w llI reinstate Jon Lowe to his position asa back order M- I I person if it still exists, and/orif not, treat him in a nondiscriminatory mannerin employment without prejudice to his seniorityor any other rights or privileges previously en-joyed, and make him whole for any loss of pay orother benefits suffered by reason of the discrimi-nation against him.Wv WIll, remove from Jon Lowe's personnelfile the reprimand slip and any other recordthereof pertaining to a reprimand given him onApril 23, 1976, for "intimidation."All our employees are free to become or remain, orrefrain from becoming or remaining, members of anylabor organization, except to the extent provided bySection 8(a)(3) of the Act.K-MART CORPORAl IONSUPPLEMENTAL DECISIONSrAILMINI O()F- i: CASEIDONA.) R. HoIl.iy, Administrative Law Judge: OnApril 18. 1977, the National Labor Relations Board issued548 K- AlR (()RP() PRAI()ONits Decision and ()rder (229 NI.RI 1I0) af;irining Adnlinis-tratie l.a .ludgie .lerr\ B. Stonlle's. findin. i'lrI f/,,, thatRespondent hiad discriminatorils discllharged emnploeeRonda Miller on February 23. 1976. andi ordering thatMiller he reinstated with hackpa. I hereafter. on Junre 27.1977. Respondent filed a petition for revie olf the Board'sD)ecision and Order in the t nited States (ourt of Appealsftr the Ninth Circuit. O()n October 6. 1977. Respondentmoved the court for leave to adduce additional evidencethat Miller suffered a permanent disabilit w\hich renderedcompliance with the Board's Order in this case impossible.On May I1. 1978. the court granted Respondent's motionand remanded the case to the Board for the taking of addi-tional evidence on Miller's disability. On August 15, 1978.the Regional Director for Region 17 issued a notice of re-opened hearing. and on October 3. 1978. further hearingwas conducted before me in this matter at l.awrence. Kan-sas. All parties appeared and were affored full opportunitto participate. to introduce and to meet material ecidence.and to engage in oral argument. Each of the parties filedpost-hearing briefs which have been carefully considered.Upon the entire record. the briefs. and rom m ohbserationof the witnesses I make the tfollowing:FDINI)I(;S AND CN I SONSI. IA( ISPrior to her discharge on February 23. 1976. RondaMiller was employed as a stock picker by Respondent. ertestimony and that of the general manager of Respondent'sdistribution center. Richard Fisher. reveal that stock pick-ers lift boxes of merchandise on and off of the platforms ofman-lift type fork lifts which are used to retrieve. transport.and place merchandise within the distribution center. It isundisputed that the boxes or cartons physically handled bystock pickers vary in weight from several pounds to ap-proximately 80 pounds. Miller testified without contradic-tion that her normal job assignment in section A of thedistribution center required her to lift and otherwise handleboxes of merchandise which averaged 20-30 pounds. withan occasional box of 50 60 pounds.On February 20, 1976. Miller was temporarily working atthe distribution center in section D. where hardware andkitchen items were handled. While moving a box which sheestimated to weigh 80 pounds on the date indicated Millerclaims that she hurt her back.Miller testified that she was examined by the Company'sdoctor. Dr. Jones.' on the day she was injured. Dr. Jonesgave her a prescription for a muscle relaxer and told her toreturn to work. When she reported back to work she fellasleep on the job, as described in Administrative Lasw JudgeStone's Decision, and was fired by Respondent.After Miller was unlawfully discharged she continued tosee Dr. Jones twice a month until August 10. 1976. On thelatter date Dr. Jones arranged for her to be examined byDr. Sutton.2an orthopedic specialist in Topeka. Kansas.I Resp. Exh 4 reveals Dr. Jones' full name is 11t Penfield Jones. M.D2 G.C. Exh. 8 reveals Dr. Sutton's full name i R. O. Sutton. M.D.Subsequeintl. .hb letter da ted \ugustl 17. 1976. Respondlenttertinaliedl the Ip.ia meit of orknel'mc s clllperlation betne-lil i lih aount of $103.101 petr eek x, hicll it had .olun-taril paid. to Miller lonm I-ebru.ar 2. 1976, to A\liust 6.1976. h sending her a letter statin: "We understaiid thato ,i are plisic.all able to work. therefore. we are ermnlilll-ing our xorklmen's compensallaon benetits."i()n Septembher 13. 197(. [)r. Sutton xamined MIiller. Ilislindiigs and conchsions xe rc fs llo' (C. Ixi. 8):23 ,ear old , lhite female who rep rl that he inuredher back hcile A orking at Kresge's inl I.a.i lccc inFebruar, and has beenh l o)I orkicln's comIllIpen.IIionsince that time. She xkas not hospitalized for thie in iurand no fractures nor dislocations were nioted when x-rays were taken. She states that it has been felt that shehas a lusculir pec of ijtur that a;is prcretited herfrom going ack to work. She has had no loss o hbo elnor bladder sphincter control She has had no radi-atioti of' pin down into the legs or into the arms.The patient walks without lean. list or limp. orwardflexion. lateral bending and h!perexlension are xtilhinnormal limits with forward fexion completely revers-ing the curve in her normal lordotic lumhosacralspaine. There is some levoscoliosis noted in the lumberarea and this is noted also on x-rnas. [)eep tendon re-flexes, knee jerks and ankle jerky. are 3 over 4+bilaterally equal and active. Heel walking and toewalking are easily accomplished Straight-leg raisingand aseque's test are negative. The patient is able todo a sit-up without difficulty[X-rays] Are felt to be within normal limits.Ilmpression] Is a normal exanination.I see no reason wh the patient should not be able toresume her fu ll emploxnment. I feel this is a normalexa;minaltion of the lower back in a white feam;le. Re-turn to clinic p.r.n.Signed /S. R. O. Sutton, M.DR. (). Sutton. M.D.At some undisclosed time Miller iled a claim for conm-pensation ith the dix ision of' worker's compensation. Stateof Kansas. After she filed her claim she visited the office ofL. E. Riller. M.D.. at the request of her attorney. Robert W.Harris. After examining Miller. Dr. Riller. by letter datedOctober 28. 1976. reported his observations and conclusionsto attorney Harris. In his letter [)r. Riller stated, inter /hit,."I would estimate that patient [Miller] to haxe bet een 510` disabililty based on the body as a w hole. I expect thispatient to have after a reasonable period for recoveryaround 7.5q( based on the body as a whole."4Hearings were held in Miller's worker's cLompesationcase, designated as docket no. 76.543. on September 14.1976. and on Fehruary 15. 1977. The above-named doctorsand Miller's personal doctor, Carl L. Olson. M.D.. eachgave depositions for use in the proceeding. On July 12.1977. examiner James R. Ward issued an award in the casefinding. inter o/la (Resp. Fxh. 4):I Infer that Respion denit ok such action on the adise o) Dr Jones' See Resp Fxh 49 I)I:('ISIONS ()1: NATIONAL, ABOR REl.ATIONS BOARI)I. ('lail;l sulffered an accidental injury arising out ofand in the course of' her employnient with respondenton ch.ruary 20. 1976.2. ('laimant was temporarily totally disabled due toher accidental injury from Fehruary 20. 1976. to Sep-tenlher 13. 1977. a period of 29.43 weeks.'3. Claimant has a 3 permanent partial disahility tothe body s a whole.,9. The evidence is not persuasive that claimant is inneed of future medical treatment in connection withher injury received February 20. 1976, therefore, noneis being awarded at this time.The record reveals that the above-described award wasnot appealed by Miller or Respondent.Having apparently convinced examiner Ward that heshould accept Dr. Sutton's September 13. 1976. conclusionthat Miller was then abie to resume her full employment.Respondent appeared at the instant hearing with a doctorunconnected with the worker's compensation case. GeorgeR. Learned. M.D., a physician and surgeon who specializesin orthopedics.' After stating his qualifications, Dr. earnedtestified that in preparation for the instant hearing he re-viewed the report of Dr. L. E. Riller dated October 28,1976, concerning Ronda S. Miller and the award of thedivision of worker's compensation for the State of Kansasin Miller's case. He was then asked b counsel:Q. Now Doctor, I would like you to assume the fol-lowing, assume that Miss Ronda Miller held until Feb-ruary 23, 1976, the position of stock picker at the K-Mart Lawrence. distribution center and that the posi-tion of stock picker requires an employee to engage infrequent and repetitive standing, bending, stooping.and squatting and it also requires the pushing, pulling.and lifting of warehouse stock in excess of 50 pounds.many weight 20 to 30 pounds but some weight as muchas 80 pounds, now Doctor, based on that job descrip-tion which I've asked you to assume and referring tothe medical report of Dr. Riller and the decision of theKansas Division of Worker's Compensation, do youhave an opinion as to whether or not Miss Miller is aphysically qualified candidate to perform the duties ofa stock picker at the K-Mart Lawrence distributioncenter?5The latter date is clearly erroneous and should be September 13. 1976.which would be 29.43 weeks after February 20 1976.6 General Counsel's witness William F. Morrissey. assistant director of thedivision of worker's compensation. State of Kansas, testified without contra-diction that permanent partial disability is the degree that a person's abilityto obtain and retain work of the same type and character has been dimin-ished. He indicated that a finding of 3 percent disability "is almost a findingof no disability."I Dr. Learned graduated from the University of Kansas Medical School in1955: he served a 2-year surgical preceptorship with several general surgeonsand orthopedists thereafter. He was an instructor in anatomy at the Univer-sity of Kansas Medical School from 1958 to 1960 and was a consultingsurgeon to the United States Health Service from 1958 to 1964. He is afellow of the International College of Surgeons. the American Medical Asso-ciation. the Doubts County Medical Society, and the National Rehabilita-tion Examiner's Association.A. I would not recommend a patient of mine be sentback to an), type of manual labor such as you havedescribed.Q. What are the reasons for that opinion?A. Because this patient based on the reports which Ireviewed indicates the possibility that she may havehad rickets at an early age. Secondly, primarily be-cause the x-ray reports of' Dr. Harris indicates that shehas a pelvic tilt to the right with a compensatory curveto the left which means that she has lordosis of herlumbar spine which is a developmental anomaly andmay well be associated with her previous rickets. Thereport indicates that she also has subluxation of severalof her cervical vertebra which would indicate that shehas had some developmental problem in her bones andwhile it is possible that her back might improve tempo-rarily, she obviously is going to be subject to reoccur-rent back strain at any time.Q. Now Doctor, based on the report of Dr. Rillerand the decision of the Kansas Division of' Workmen'sCompensation would you as a physician approve MissMiller's return to work as a stock picker'?A. No, sir.Q. I)octor, in your opinion, when an individual whohas an possible history of' rickets. x-ray evidence oflordosis of the spine, and a prior on the job back injurywhich resulted in both a temporary total disability anda permanent partial disability ever be a qualified can-didate for the position of' stock picker as I have de-scribed it to you?A. Yes, sir I would say that she is not.To buttress Dr. Learned's testimony, Respondent calledMiller as a witness during the presentation of its case. Earlyin the interrogation Miller indicated that she felt she wasphysically unable to perform as a stock picker from Febru-ary 20. 1976. until the end of August 1976. When Respon-dent's counsel observed that she testified at the compensa-tion hearing held in September 1976 that she was physicallyunable to perform such duties at that time. Miller claimedthat she recovered to the point that she could have resumedstock picker duties in September 1976 and indicated thatshe looked for employment at several places during thatmonth. Counsel for Respondent then moved to the Febru-ary 1977 compensation hearing and asked, inter lia, thefollowing questions. receiving the replies indicated:Q. (By Mr. Fredericks) You testified at your hearingin February of 1977 that you were still having the sameproblems "I have had since the injury". How were youhaving the same problems then as you had when youhad the injury or were you having less problems?A. I was having the same problems.Q. Isn't it a fact that you did testify in February of'1977, "I'm still having the same problems I have hadsince the injury which are lower back pain and a realstiff neck. severe headaches"?A. Correct.55s() K-MART CORPORATION*Q. In February of 1977 did you testified. "I can'tbend or do any lifting which I was able to do before"?A. Yes. I testified to that.*Q. In February 1977 again where you were asked."have you made any effort at all to find any employ-ment." your answer was "no." The question was, "Idon't feel that I am physically able to work, what I amused to doing, that is."The next question was, "are you qualified to do an!kind of gainful employment that doesn't involve man-ual labor, not really, no" was the answer.Is that correct, that was the testimony?A. Yes.Q. Again this is February of 1977. you were askedthis question, "are any of these symptoms that youhave described to us. are any of them getting any bet-ter?", the answer was, "no." Is that correct?A. Correct.The foregoing indicates and I find that Miller repeatedlyclaimed until at least February 15, 1977, that she was physi-cally unable to perform strenuous work such as the workperformed by a stock picker.In late March 1977 Miller obtained employment in a res-taurant called the "Cafe." She testified that the job requiredthat she frequently carry tubs of dishes and silverwareweighing'40-50 pounds to accomplish her waitress and busperson tasks. In August 1977 she went to work for the Uni-versity of Kansas in the catering department and as a su-pervisor in a club called the Victory Club. In the cateringjob she regularly lifted 10-gallon containers of coffee. InMarch 1978 Miller was hired to work in the physics andastronomy department of the University of Kansas as agrade three clerk. In this position she was a supervisor whodistributed the workload. did payroll. and did personal cor-respondence for the people in the department. Miller indi-cated that she has had no physical problems in any of thejobs described. When asked at the time of the hearingwhether she still experiences back pain she stated, "Nomore than anyone else my age. It is hard for me to judge."When asked if she felt that she had any disability at thetime of the hearing she answered, "I feel that I am not asphysically adapt as say I was two years ago. I have a littlemore restriction and that's about it."The last witness to testify at the hearing was Jon K.Lowe, currently an order filler at Respondent's Lawrencedistribution center. Lowe was also a discriminatee in theunderlying unfair labor practice case. Lowe testified that hehad an accident at Respondent's facility on May 16. 1976.while he was working as a stock picker. At the time hisnormal job title was back order and M- I person. He testi-fied that his regular job involved keeping track of merchan-dise into the repack department and maintaining paper-work to assure that old merchandise went out first. He alsoattempted to locate lost merchandise and handled paper-work regarding lost merchandise. The back order and M- Iperson job was 100Y, paperwork and involved no lifting.Lowe testified that the injury he sustained kept him offwork until July 1976. When he returned to work he wasassigned to work as a stock picker on the third shift wherehe worked until he was moved to the order filler job in mid-April 1977.Subsequent to his accident in May 1976 Lowe filed aclaim for worker's compensation with the State of Kansas.An award in his case. designated docket no. 76.,582. wasissued on December 6. 1977. and was received in the instantrecord as General Counsel Exhibit 10. In the award JamesR. Ward. the examiner. found. inler aliaI. Claimant met with personal injury by accident onor about May 18. 1976.2. Claimant's accidental injurN arose out of' and illthe course of his employment.4. Claimant was temporarily totall5disabled tor aperiod of 8 weeks following the date of his injury.5. Claimant has a 5 permanent partial disability tothe body as a whole.8. There is no evidence that claimant is in need offuture medical treatment.Lowe's injury. like Miller's. was to the lower back. When hewas released by the doctor for light duty work he was re-quired to resume the full duties of stock picker.II. I)IS( 'SSIO)N AND) ('t)N( ItUSIONSGeneral Counsel's position is that Miller was capable ofresuming her duties on September 14, 1976. The ChargingParty. citing MA.F,-1. Milling Compar'. 170 NLRB 1079(1968), contends that Respondent intentionally, placedMiller in a position where risk of injury was increased whenit transferred her from section A to section D of the distri-bution center, and consequently it should be required topay her backpay from the date of her discharge until agrod-faith offer of reinstatement is made.8In the alterna-'The Union bases its claim on the following actual findings made byAdministrative Law Judge Stone (S.S. Kresge Comparn 229 NL.RB 10(1977). at 20-21):On February the 20th. I had a hack injury at about 5 o'clock in themorning. I was put in a roK' that I don't uualls' wor in. I went to b,,lth msupervi.sors and told thenmi that the hores were oi hefti for n., and hefirst supervisor or night manager. Mr. Petlengill. told me tol go aheadand do the work, and the second one. Mr. Alev Vought told me to eitherdo the job or get fired. So I went back to work in the rows that I wasassigned to and I lifted five. 80 xpound boxes. and on the sixth one I wasthrown hack on a bar against my stock picker. which was about ten feetin the air. and at that time I suffered a lower back injury I reported theinjury to my supervisors and they asked me which company doctor Iwanted to go to? I told them Dr. Jones and they also tried to get me togo hack to work for the rest of the evening, and when I tried to do myusual job. I found that I couldn't bend over, so they allowed me to liftempty hoxes off shelves for the remainder if the shilt. On February21st, I went in to see the company doctor. Dr. Jones. and I asked him if'he would give me a release so that I could go and work overtime thatafteromxn. which he did. I went into work for about two and a hall'hours, and I was in toto much pain, so I. at that time. left work and wentand got my prescription filled that )r. Jones had gisen me. Emphaslssupplied.)551.r DC ('ISIONS OF) NA I IINAl. IABOR RLAl(IONS BOARDI)tive, the Charging Party contends that I should find Millerwas able to resume her stock picker duties on August 17.1976. the date that Respondent informed her by letter thatit was terminating her workmen's compensation benefitsbecause it understood that she was physically able to work.Respondent, of' course, contends that Miller will never bephysically able to perform as a stock picker, and that, con-sequently, the Board should delete those portions of its Or-der requiring Respondent to ofer her reinstatement "to herformer position" and "make her whole for any loss of payor other benefits suffered by reason of the discriminationagainst her."Upon careful consideration of the entire record I con-clude that Respondent has failed to prove by a preponder-ance of the credible evidence that Ronda Miller is presentlyphysically disabled to the extent that she cannot pertornmthe duties required of a stock picker. We have in Ilis case asituation wherein: I)r. Jones, who was hired by Respon-dent, indicated after repeated examinations on or aboutAugust 10 1976, that Miller was able to resume work: Re-spondent's manager of' worker's compensation terminatedMiller's workmen's compensation benefits on August 17.1976, because "{wle understand that you are physically ableto work": Dr. Sutton who was hired by Respondent, indi-cated after examination of Miller on September 13, 1976. "Isee no reason why the patient [Miller] should not be able toresume her full employment"; Miller testified without con-tradiction that from late March 1977 until August 1977 sheworked as a waitress and bus person, regularly lifting andcarrying trays which weighed 40 50 pounds and experi-enced no difficulty while performing such work: an awardwas issued by the division of worker's compensation, Stateof Kansas, on July 12, 1977, in which the examiner foundthat Miller has a 3 percent permanent partial disability tothe body as a whole and has not been shown to be in needof future medical treatment in connection with the injuryshe sustained on February 20. 1976: and employee JonLowe, who sustained an injury similar to that experiencedby Miller. was reinstated by Respondent on a stock pickerjob after he had been found to have "a 5'7 permanent par-tial disability to the body as a whole" on December 6. 1976.While the factors enumerated above would appear to in-dicate that Miller is, and has been for some time, physicallycapable of performing her predischarge job of stock picker.Respondent would have me ignore such facts as Dr.Learned tells us that he does not think Miller will ever becapable of performing stock picker work again. While Ihave no doubt that Dr. Learned stated his sincere opinionat the hearing I note that he based his opinion on Dr.Riller's letter to attorney Harris and the worker's compen-sation award concerning Miller only. Significantl. I)r.I.earned did not consider Dr. Jones' report. Dr. Sutton'sreport, the worker's compensation award concerning em-ployee Lowe, or Miller's testimony which reveals that sheperformed work involving similar lifting in April. May.June, and July 1977 without physical difficulties. Moreover.[)r. Learned did not personnally examine Miller or inspectx-ray photos of her lower back. In the circumstances I re-frain from attaching controlling weight to his opinion testi-mony.In sum. I conclude arid find that Respondent has notproved that Ronda Miller is presently physically disabledand therefore incapable of performing as a stock picker atRespondent's distribution center. Consequentl', Respon-dent should be required to ofler Miller reinstatement to herformer position of employment. However, it is clear thatMiller consistently indicated during the period February23. 1976. to February 15. 1977. in her discussions with thedoctors treating her and in testimony given before the divi-sion of worker's compensation, State of Kansas. that shewas then unable to perform the work in question. I heBo1ard's policy has long been to exclude the period a dis-criminatee is unable to work in awarding backpay.' Millerfirst demonstrated that she could once again perform workinvolving lifting of 40 50 pound items in late March 1977.when she successfully performed the waitress and bus per-son duties while working at the "Cafe." In my vie,,. back-pay should be tolled from February 23. 1976. to the dateMiller was first employed at the "Cafe." I reject the Union'scontention that she should receive backpay from February23. 1976. foreward as she was not transferred to section )of the distribution center for discriminatory reasons. Conse-quently, the legal doctrine discussed and applied in M.F:A.Milling ('Colmra'W, .supra, is not applicable here. I similarlyconclude that Respondent's backpay obligation should notrun frolm September 13, 1976. the date the division of work-er's compensation chose as the end of her period of empo-rary total disability because Miller continued to insist thatshe was unable to resume her former type of work throughat least the February 15. 1977. worker's compensation pro-ceeding.For the reasons stated I recommend that the Board real-firm its Order dated April 18. 1977. requiring Respondentto reinstate Miller and that it modify its Order so as toprovide that she be made whole from the time she wasemployed at the "Cafe" in late March 1977 until the dateRespondent offlers to reinstate her.' See W Rowehraugh ('rnpal., 60 Nl.RB 787 (1945), nd Dtwlon 7ire& Rubbher (ompalym. 227 NLRB 873 (1977.552